I concur in the conclusion reached by the Chief Justice in the majority opinion. There are two matters which I desire, so far as I am concerned, shall be left open for decision in the future should occasion arise.
First: My present view is that the powers conferred on the board of election commissioners by article XI, chapter 1, section 1 of the charter are but administrative in character and not legislative. I am of the opinion that the purpose and effect of article II, chapter 1, section 1 of the charter was to vest the legislative power of the city and county of San Francisco in the board of supervisors. If there is a necessary and irreconcilable conflict between the two sections the provisions relating to the power of the board of election commissioners must prevail under the rule respecting conflicts between general and special provisions. In determining whether or not there is such conflict we should construe each of the provisions, if they are reasonably susceptible of such construction, so as to maintain the integrity of each of them. This may be done, I believe, by giving full effect to article II, chapter 1, section 1, vesting the legislative power of the city and county in the board of supervisors and by construing article XI, chapter 1, section 1, giving "the conduct, management and control of the registration of voters, and of the holding of elections, and of all matters pertaining to elections in . . . a Board of Election Commissioners," as conferring upon that board only such powers and discretion as are ordinarily exercised by an administrative board.
Second: In the next instance I decline to be bound by anything said in the majority opinion, either directly or *Page 92 
by implication, which may be construed to have a bearing upon future elections resulting from the adoption of the voting machines by the board of election commissioners on the preferential system of voting and tabulating the results provided for in the city charter. I reserve for future consideration the question of whether or not the adoption of the voting machines by the board of election commissioners works for all time a complete abandonment of the system of voting and tabulating the results of elections now in use.
Lawlor, J., concurs.